 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
RESOURCE AMERICA, INC.



December 26, 2007




Mr. David Bloom
712 5th Avenue
New York, NY 10019


Dear David:


This letter will confirm certain supplemental incentive arrangements with
respect to your employment with Resource America, Inc. (“RAI”) and/or Resource
Capital Corp. (by itself, “RCC” and collectively with RAI and their affiliates,
the “Company”).  In order to provide additional and ongoing incentives to you
with respect to your employment with the Company, which are intended to be
supplemental and in addition to your being compensated at market rates for
current services provided as part of your employment, it has been agreed as
follows:


 
1.
Base Salary/Bonus.   As of July 1, 2007, your base annual salary will be
increased to $350,000.  You will continue to be eligible for bonus compensation,
which will be determined by the Company as of the end of each calendar year and
paid in January of the following calendar year.



 
2.
Incentive Stock Grants.  You will be granted One Hundred Twenty Thousand
(120,000) restricted shares of common stock of RCC and Sixty Six Thousand
(66,000) restricted shares of common stock of RAI (the “Grant”).   The Grant
will be divided evenly into a “Time Vesting Grant” and a “Performance Grant”,
with one half (1/2) of the shares of RAI and one half (1/2) of the shares of RCC
applicable to each.  The RCC shares shall be subject to dividend equivalent
rights.  The shares underlying the Time Vesting Grant and Performance Grant will
be earned and vest as further described.  Fifteen percent (15%) of the Time
Vesting Grant shall vest on June 30, 2008, fifteen percent (15%) of the Time
Vesting Grant shall vest on June 30, 2009 and the remaining seventy percent
(70%) of the Time Vesting Grant shall vest on December 31, 2010, in each case
provided that you are employed with the Company as of such date.  The
Performance Grant will be earned  upon the satisfaction of the “Performance
Criteria” set forth below, which Performance Criteria shall be measured at the
end of three (3) consecutive twelve (12) month periods, beginning with the
period from July 1, 2007 to June 30, 2008 (the twelve month period being a
“Measurement Period” and the last day of each Measurement Period being a
“Measurement Date”), and one-third (1/3) of the Performance Grant shall be
earned as of any Measurement Date for which the Performance Criteria were met
for the Measurement Period then ending.   If the Performance Criteria for a
given Measurement Period are largely, but not entirely, met, the Company will
reasonably take such substantial performance into account in determining an
equitable partial earning of the Performance Grant for such Measurement
Period.  Once earned, the shares representing the Performance Grant for the
Measurement Period shall vest over the following two (2) years, at the rate of
one-eighth (1/8) per quarter,  as long as you are employed by the Company on the
last day of such quarter.  Schedule 2

 

--------------------------------------------------------------------------------


 
 
 
hereto sets out the earning and vesting schedule for the Incentive Stock
Grants.  The Performance Criteria shall be as:



 
a.
Loan Origination.  For each Measurement Period, the loan origination volume
generated by you and your colleagues in the Company’s Los Angeles office or such
other location as you may relocate to (“your team”) shall be equal to or greater
than ninety- percent (90%) of the loan origination volume generated by your team
for the previous twelve (12) month period; notwithstanding the forgoing, the
Company may waive the Loan Origination Performance Criteria, if in the Company’s
reasonable discretion,  achieving such levels could not be reasonably achieved
notwithstanding your team’s best efforts;



 
b.
Portfolio Diversity.  The loans generated by your team during the Measurement
Period shall conform to the diversity and loan type standards set forth in the
investment parameters of RREF CRE CDO 2006-1 and CRE CDO 2007-1.



 
c.
Pricing.  The gross weighted average spread on loans generated by your team
during the measurement period shall be not less than 250 bps over the applicable
index, provided however, that the Company may exclude certain loans from this
calculation and/or may waive the pricing provision for the measurement period in
its entirety.



 
d.
Credit Quality.  There shall have been no principal losses during the
Measurement Period on any loan originated by your team and no greater than 10
percent (10%) of the loans originated by your team (measured by principal
balance) shall have been in default during such Measurement Period.



 
3.
Garden Leave/Restrictions:   At any time after you or the Company has given
notice to the other to terminate your employment, the Company may require that
for a period of nine (9) months you will continue to be employed by the Company
but will not enter or attend the premises of the Company (“Garden Leave”), and
during such  Garden Leave you will not: (a) undertake any work for any third
party whether paid or unpaid and whether as an employee or otherwise; (b) have
any contact or communication with any client, customer or supplier of the
Company; or (c) have any contact or communication with any employee, officer,
director or agent of the Company.  Notwithstanding such restrictions, during any
period of Garden Leave the Company may require you to perform some but not all
of your normal duties and to keep the Company informed of your whereabouts so
that you can be contacted if the need arises for you to perform any such
duties.  During any period of Garden Leave you will remain an employee of
the  Company and the employment shall continue (notwithstanding that you have
resigned or been removed from any offices of the Company and you are not
entitled to become employed or engaged by any other company,  partnership,
person or entity in any capacity (whether paid or unpaid)). You will continue to
be paid your base salary and be provided with employee benefits during any
Garden Leave in the usual way (except that you will not be entitled to receive
any bonus or commission during any Garden Leave).



 
4.
Solicitation/Interference:  You agree that, for a period of twelve (12) months
immediately following the termination of your employment relationship with the
Company for any reason, you will not, either directly or indirectly, by or for
yourself, or

 
 
2

--------------------------------------------------------------------------------


 
 
as the agent of another, or through another as agent, in any way (i) recruit,
solicit, or attempt to induce, any employee, officer, contractor, or other
business associate(s) of the Company or any affiliate, whether such person is
presently employed by such entity or may hereinafter be so employed, to
terminate such person’s employment with or, or otherwise cease such person’s
relationship with the Company, hire or engage as an independent contractor, any
person who is employed or otherwise engaged by the Company, or otherwise
interfere with the employment relationship between such person and such entity,
unless such entity first terminates the employment or relationship with such
person or gives its written consent to such employment or offer of employment;
(ii) solicit, divert, or take away, or attempt to divert or to take away, the
business or patronage of any borrowers, originators, customers, or business
associates, or prospective borrowers, originators, customers, or business
associates, of the Company which were engaged in a business relationship with
the Company during the twenty four (24) month period prior to the termination of
your employment relationship with the Company; or (iii) interfere with the
Company’s relationships with any other persons or entities with which the
Company does business, or disrupt or interfere in any way with any business
relationship or prospective business relationship of which you are aware; or
(iv) engage in any preparations, plans, or other actions designed to enable or
assist you to take any action (whether during the term covered by this Agreement
or thereafter) which, if such action were to be taken during the term of the
Agreement, would violate any provision of this paragraph.

 
 
5.
Confidentiality:  Except as and to the extent required by law, you agree that
for so long as you remain employed by the Company and for a ten (10) year period
thereafter, you will not directly, indirectly or otherwise, disclose, publish,
make available to, or use for your own benefit or the benefit of any person or
entity other than the Company, for any reason or purpose whatsoever other than
the benefit of the Company, any Proprietary Information.  For purposes of the
preceding sentence, “Proprietary Information” means any and all of the following
information: origination information of any kind, evaluation or analysis models,
trade secrets, ideas, discoveries or inventions; formulas, specifications,
patterns, or techniques; computations, software and computer programs, devices,
processes, or operation methods; products or equipment, or new product
developments, plans or improvements; customer information, lists or subscription
lists; financial information or statements; sales or marketing information,
plans or strategies; personnel information or new personnel acquisition plans;
details of consultant contracts; pricing policies; projections; business
acquisition plans; and other similar matter and information which the Company
owns and will own and use and will use, and/or which is useful in the Company’s
various businesses.  “Proprietary Information” shall not include such matter and
information to the extent that it is publicly known or becomes known to the
public without violation of the terms of this Agreement, or is generally
utilized by other persons or entities engaged in the same business or businesses
as the Company.  Any failure to mark or designate proprietary information as
“confidential” or “secret” shall not affect its status as proprietary
information subject to the terms of this Agreement.  You shall keep the
Proprietary Information in the strictest confidence and trust.

 
 
3

--------------------------------------------------------------------------------


 
6.
At-Will Employment:  You understand that neither this letter nor the Hiring
Letter creates an obligation on the Company or any entity managed by it or any
other person or entity to continue your employment and that you are an at-will
employee.



 
7.
Notice:  You agree that in the event that you choose to terminate your
employment relationship with the Company, you will be required to give not less
than two (2) week’s written notice to your immediate supervisor, which notice
shall reduce the period of Garden Leave set forth in section 3 hereof.



 
8.
Equitable Remedies:  You acknowledge that the damages that may result to the
Company from any breach of the covenants set forth in Sections 3, 4 and 5 hereof
could be estimated only by conjecture and not by any accurate measure. 
Accordingly, you agree that if you breach any provisions of this Agreement, the
Company will have available, in addition to any other right or remedy available
including the right to monetary damages, the right in its sole discretion to
apply to a court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement. 



 
9.
Entire Agreement:  This Letter Agreement sets forth the entire agreement and
understanding between the Company and you relating to the subject matter herein
and supersedes all prior discussions between the parties.  No modification of or
amendment to this Letter Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing and signed by the party to be
charged with such modification or amendment.  Any subsequent change or changes
in your duties, salary or compensation will not affect the validity or scope of
this Agreement.  Furthermore, this Agreement is subject to approval by the
Company’s compensation committee.





Please indicate your acceptance of the foregoing by signing and returning one
copy to the undersigned.


                                                      Very truly yours,



 
                                                      RESOURCE AMERICA, INC.
 
 
                                                                             
By: ___________________________






Agreed to and accepted,
this           day of _____________, 2007




                        
David Bloom
 
 
 
4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------